UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 12, 2010 Patient Portal Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware 333-107826 02-0656132 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification) 8276 Willett Parkway, Baldwinsville, NY 13027 (Address of principal executive offices, including Zip Code) Registrant’s telephone number, including area code:(315) 638-6708 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) RESULTS OF OPERATIONS AND FINANCIAL CONDITION On August 12, 2010 Patient Portal Technologies, Inc. issued a press release announcing financial results for the second quarter of fiscal year ended December 31, 2010. The entire text of the press release is attached as Exhibit 99.1 and is incorporated by reference herein. ITEM 2.02FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits 99.1Patient Portal Technologies, Inc. Press Release dated August 12, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:August 12, 2010 By: /s/Kevin Kelly Kevin Kelly CEO EXHIBIT INDEX Exhibit No. Description Patient Portal Technologies, Inc. Press Release dated August 12, 2010
